 



EXHIBIT 10.4
[Net Lease]
LEASE AGREEMENT
     THIS LEASE AGREEMENT is made this 14th day of July, 2006, between Palmtree
Acquisition Corporation (“Landlord”), and the Tenant named below.

     
Tenant:
  John B. Sanfilippo & Son, Inc.
 
   
Tenant’s Representative,
  Mike Valentine
Address, and Telephone:
  2299 Busse Road
 
  Elk Grove Village, IL 60007
 
  847/593-2300
 
  Fax: 847/593-3085
 
   
Premises:
  The land commonly known as 2299 Busse Road, Elk Grove Village, Illinois 60007
and the improvements located thereon including an approximately 316,343 square
feet building (the “Building”).
 
   
Building:
  2299 Busse Road
Elk Grove Village, Illinois 60007
 
   
Lease Term:
  Beginning on the Commencement Date and ending December 31st, 2007.
 
   
Commencement Date:
  Upon the date of closing of Landlord’s purchase of the Premises.
 
   
Initial Monthly Base Rent:
  $79,085.75
 
   
Security Deposit:
  $0.0
 
   
Broker:
  N/A
 
   
Addenda:
  1. One Renewal Option
 
   
Exhibits:
   

     1. Granting Clause. In consideration of the obligation of Tenant to pay
rent as herein provided and in consideration of the other terms, covenants, and
conditions hereof, Landlord leases to Tenant, and Tenant takes from Landlord,
the Premises, to have and to hold for the Lease Term, subject to the terms,
covenants and conditions of this Lease.
     2. Acceptance of Premises. Tenant is in possession of the Premises and has
accepted the condition thereof. Tenant accepts the Premises in its condition,
subject to all applicable laws, ordinances, regulations, covenants and
restrictions. Landlord has made no representation or warranty as to the
suitability of the Premises for the conduct of Tenant’s business, and Tenant
waives any implied warranty that the Premises are suitable for Tenant’s intended
purposes. In no event shall Landlord have any obligation for any defects in the
Premises or any limitation on its use.
     3. Use. The Premises shall be used only for any use currently being made of
the Premises as of the date of this Lease and for no other purpose without
Landlord’s prior written consent, which shall not be unreasonably withheld.
Tenant will use the Premises in a careful, safe and proper manner and will not
commit waste, overload the floor or structure of the Premises or subject the
Premises to use that would damage the Premises. Tenant shall not permit any
objectionable or unpleasant odors, smoke, dust, gas, noise, or vibrations to
emanate from the Premises, or take any other action that would constitute a
public nuisance under Illinois law or would disturb, unreasonably interfere
with, or endanger Landlord or the surrounding owners or occupants. So long as
Tenant continues any use being made of the Premises as of the date of this
Lease, Tenant shall, at its expense, make any alterations or modifications,
within or without the Premises, which are required by any ordinances,
regulations, codes, statutes or laws now or hereafter applicable to the Premises
in connection with said uses. Landlord shall have no obligation to make any
changes to the Premises in connection with such uses by Tenant. Tenant will not
use or permit the Premises to be used for any purpose or in any manner that
would void Tenant’s or Landlord’s insurance, increase the insurance risk, or
cause the disallowance of any sprinkler credits. If any such increase in the
cost of any insurance on the Premises is caused by Tenant’s use or occupation of
the Premises, or because Tenant vacates the Premises, then Tenant shall pay the
amount of such increase to Landlord.
     4. Base Rent. Tenant shall pay Base Rent in the amount set forth above. The
first month’s Base Rent and the Security Deposit, shall be due and payable on
the date hereof, and Tenant promises to pay to Landlord in advance, without
demand, deduction or set-off, monthly installments of Base Rent on or before the
first day of each calendar month succeeding the Commencement Date. Payments of
Base Rent for any fractional calendar month shall be prorated. All payments
required to be made by Tenant to Landlord hereunder (or to such other party

- 1 -



--------------------------------------------------------------------------------



 



as Landlord may from time to time specify in writing) shall be made by
Electronic Fund Transfer (“EFT”) of immediately available federal funds before
11:00 a.m., Eastern Time, at such place, within the continental United States,
as Landlord may from time to time designate to Tenant in writing. The obligation
of Tenant to pay Base Rent and other sums to Landlord and the obligations of
Landlord under this Lease are independent obligations. Tenant shall have no
right at any time to abate, reduce, or set-off any rent due hereunder except as
may be expressly provided in this Lease. If Tenant is delinquent in any monthly
installment of Base Rent for more than 5 days, Tenant shall pay to Landlord on
demand a late charge equal to four (4%) percent of such delinquent sum. The
provision for such late charge shall be in addition to all of Landlord’s other
rights and remedies hereunder or at law and shall not be construed as a penalty.
Notwithstanding anything to the contrary contained herein, no Base Rent shall be
due from Tenant to Landlord for the last four (4) months of the Lease Term;
provided however, that if Tenant extends the Lease Term as provided in Addendum
2 herein, the period during which no Base Rent shall be due shall be the last
four (4) moths of the Extension Term.
     5. Net Lease. It is the purpose and intent of Landlord and Tenant that the
Base Rent shall be absolutely net to Landlord, so that this Lease shall yield
net to Landlord monthly Base Rent and that all costs, expenses and obligations
of every kind and nature whatsoever relating to the Premises which may arise or
become due during the Term shall be paid by Tenant directly or reimbursed to
Landlord upon receipt of Landlord’s statement thereof.
     6. Security Deposit. Intentionally Omitted.
     7. Utilities. Tenant shall pay for all water, gas, electricity, heat,
light, power, telephone, sewer, sprinkler services, refuse and trash collection,
and other utilities and services serving the Premises, all maintenance charges
for utilities, and any storm sewer charges or other similar charges for
utilities imposed by any governmental entity or utility provider, together with
any taxes, penalties, surcharges or the like pertaining to Tenant’s use of the
Premises. No interruption or failure of utilities shall result in the
termination of this Lease or the abatement of rent, other than if said
interruption or failure is caused by Landlord’s gross negligence or intentional
acts.
     8. Impositions. Tenant shall pay to Landlord as additional rent an amount
equal to all general real estate taxes and special assessments, if any, levied
against the Premises, or any part thereof, which accrue during the Lease Term,
including such taxes which accrue during the Lease Term but are due and payable
after the expiration of the Lease Term; provided, however, that Landlord shall
pay all such tax bills prior to the due date thereof, subject to receiving
reimbursement from Tenant as provided herein. During the Lease Term, Tenant
shall pay to Landlord monthly deposits in an amount equal to one twelfth
(1/12th) of the prior years real estate tax bills. Said real estate tax payments
shall be reconciled upon receipt of the second installment real estate tax bills
for each year of the Lease Term. If the monthly deposits made by Tenant are less
than the actual tax bills for any year of the Lease Term, then Tenant shall pay
such deficiency within fourteen (14) days after written demand from Landlord,
including any deficiencies for 2006 taxes whether or not such taxes accrued
before or after the Commencement Date. If the monthly deposits made by Tenant
are greater than the actual tax bills for any year of the Lease Term, then
Tenant shall be entitled to a credit against the next monthly deposit due
hereunder, or, if for tax bills received after the end of the Lease Term,
Landlord shall pay such excess amount to Tenant within fourteen (14) days after
written demand from Tenant.
     In addition, Tenant shall pay the general real estate tax bills levied
against the Premises, or any part thereof, for the second installment of 2005
and the first installment of 2006 when said tax bills become due,
notwithstanding that said taxes will have accrued for periods prior to the
commencement of the Lease Term.
     In addition, Tenant shall not less than five (5) days prior to the due date
pay as additional rent any and all special taxes and assessments, water rates
and all other impositions, ordinary and extraordinary, of every kind and nature
whatsoever, which accrue or may be levied, assessed or imposed upon the
Premises, or any part thereof, or any ad valorem taxes for any personal property
used in connection therewith, which Landlord shall be required to pay, accruing
or becoming due and payable during the term of this Lease (such real estate
taxes and water bills are hereafter referred to as the “Impositions”). Tenant
shall provide Landlord evidence of payment of the Impositions within three
(3) days of Landlord’s request therefor.
     If at any time during the term of this Lease the method of taxation
prevailing at the commencement of the term hereof shall be altered so that any
new tax, assessment, levy, imposition or charge, or any part thereof, shall be
measured by or be based in whole or in part upon the Lease or Premises, or the
Base Rent, additional rent or other income therefrom and shall be imposed upon
the Landlord, then all such taxes, assessments, levies, impositions or charges,
or the part thereof, to the extent that they are so measured or based, shall be
deemed to be included within the term Impositions for the purposes hereof, to
the extent that such Impositions would be payable if the Premises were the only
property of Landlord subject to such Impositions, and Tenant shall pay and
discharge the same as herein provided in respect of the payment of Impositions.
There shall be excluded from Impositions all federal or state income taxes,
federal or state excess profit taxes, franchise, capital stock and federal or
state estate or inheritance taxes of Landlord.
     In addition to the taxes described above, Tenant shall be responsible for
and shall pay prior to delinquency any and all taxes, whether or not customary
or now within the contemplation of the parties hereto (i) levied against, upon,
measured by or reasonably attributable to Tenant’s equipment, furniture,
fixtures and other personal property located in the Premises or any leasehold
improvements made in or to the Premises by or for Tenant, regardless of whether
title to such improvements shall be in Landlord or Tenant, or levied upon,
measured by or reasonably attributable to cost or value of any of the foregoing;
(ii) levied upon or with respect to the possession, leasing,

- 2 -



--------------------------------------------------------------------------------



 



operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises or any portion thereof; or (iii) levied upon this
transaction or any document to which Tenant is a party creating or transferring
any interest or an estate in the Premises. Upon demand by Landlord, Tenant shall
furnish Landlord satisfactory evidence of payment thereof.
     9. Insurance. Landlord shall maintain all risk property insurance covering
the full replacement cost of the Building. Landlord may, but is not obligated
to, maintain such other insurance and additional coverages as it may deem
necessary, including, but not limited to, commercial liability insurance and
rent loss insurance. Tenant shall reimburse Landlord for the cost of all such
insurance within ten (10) days of receipt of Landlord’s statement thereof. The
Building may be included in a blanket policy (in which case the cost of such
insurance allocable to the Building will be determined by Landlord based upon
the insurer’s cost calculations).Tenant shall also reimburse Landlord for any
increased premiums or additional insurance which Landlord reasonably deems
necessary as a result of Tenant’s use of the Premises.
     Tenant, at its expense, shall maintain during the Lease Term such insurance
as reflected in the certificates of insurance provided by Tenant to Landlord on
the date of this Lease. The commercial liability insurance shall name Landlord
as an additional insured. Tenant shall deliver updated certificates for such
insurance to Landlord upon each renewal of said insurance.
     The all risk property insurance obtained by Landlord and Tenant shall
include a waiver of subrogation by the insurers and all rights based upon an
assignment from its insured, against Landlord or Tenant, their officers,
directors, employees, managers, agents, invitees and contractors, in connection
with any loss or damage thereby insured against. Neither party nor its officers,
directors, employees, managers, agents, invitees or contractors shall be liable
to the other for loss or damage caused by any risk coverable by all risk
property insurance, and each party waives any claims against the other party,
and its officers, directors, employees, managers, agents, invitees and
contractors for such loss or damage. The failure of a party to insure its
property shall not void this waiver. Landlord and its agents, employees and
contractors shall not be liable for, and Tenant hereby waives all claims against
such parties for, business interruption and losses occasioned thereby sustained
by Tenant or any person claiming through Tenant resulting from any accident or
occurrence in or upon the Premises from any cause whatsoever, including without
limitation, damage caused in whole or in part, directly or indirectly, by the
negligence of Landlord or its agents, employees or contractors.
     10. Landlord’s Repairs. Intentionally Omitted.
     11. Tenant’s Repairs. Subject to Paragraphs 9 and 15, Tenant, at its
expense, shall maintain the entire interior and exterior of the Building and
shall repair, replace and maintain in good condition all portions of the
Premises interior, exterior, and all parking areas, improvements and systems
including, without limitation, dock and loading areas, truck doors, plumbing,
water and sewer lines, fire sprinklers and fire protection systems, entries,
doors, ceilings, windows, interior walls, and heating, ventilation and air
conditioning systems. Such repair and replacements include capital expenditures
and repairs whose benefit may extend beyond the Term. Heating, ventilation and
air conditioning systems and other mechanical and building systems serving the
Premises shall be maintained at Tenant’s expense pursuant to maintenance service
contracts entered into by Tenant or, at Landlord’s election, by Landlord. The
scope of services and contractors under such maintenance contracts shall be
reasonably approved by Landlord. If Tenant fails to perform any repair or
replacement for which it is responsible, Landlord may perform such work and be
reimbursed by Tenant within 10 days after demand therefor. Subject to Paragraphs
9 and 15, Tenant shall bear the full cost of any repair or replacement to any
part of the Building.
     12. Tenant-Made Alterations and Trade Fixtures. Any alterations, additions,
or improvements made by or on behalf of Tenant to the Premises after the date of
this Lease (“Tenant-Made Alterations”) shall be subject to Landlord’s prior
written consent. Tenant shall cause, at its expense, all Tenant-Made Alterations
to comply with insurance requirements and with Legal Requirements and shall
construct at its expense any alteration or modification required by Legal
Requirements as a result of any Tenant-Made Alterations. All Tenant-Made
Alterations shall be constructed in a good and workmanlike manner by contractors
reasonably acceptable to Landlord and only good grades of materials shall be
used. All plans and specifications for any Tenant-Made Alterations shall be
submitted to Landlord for its approval. Landlord may monitor construction of the
Tenant-Made Alterations. Tenant shall reimburse Landlord for its costs in
reviewing plans and specifications and in monitoring construction. Landlord’s
right to review plans and specifications and to monitor construction shall be
solely for its own benefit, and Landlord shall have no duty to see that such
plans and specifications or construction comply with applicable laws, codes,
rules and regulations. Tenant shall provide Landlord with the identities and
mailing addresses of all persons performing work or supplying materials, prior
to beginning such construction, and Landlord may post on and about the Premises
notices of non-responsibility pursuant to applicable law. Tenant shall furnish
security or make other arrangements satisfactory to Landlord to assure payment
for the completion of all work free and clear of liens and shall provide
certificates of insurance for worker’s compensation and other coverage in
amounts and from an insurance company satisfactory to Landlord protecting
Landlord against liability for personal injury or property damage during
construction. Upon completion of any Tenant-Made Alterations, Tenant shall
deliver to Landlord sworn statements setting forth the names of all contractors
and subcontractors who did work on the Tenant-Made Alterations and final lien
waivers from all such contractors and subcontractors. Upon surrender of the
Premises, all Tenant-Made Alterations and any leasehold improvements constructed
by Landlord or Tenant after the date of this Lease shall remain on the Premises
as Landlord’s property, except to the extent Landlord requires removal at
Tenant’s expense of any such items or Landlord and Tenant have otherwise agreed
in writing in connection with Landlord’s consent to any Tenant-Made Alterations.
Tenant shall repair any damage caused by such

- 3 -



--------------------------------------------------------------------------------



 



removal. Upon surrender of the Premises, any improvements to the Premises made
by Tenant prior to the date of this Lease shall remain on the Premises as
Landlord’s property.
          Tenant, at its own cost and expense and without Landlord’s prior
approval, may erect such shelves, bins, machinery and trade fixtures
(collectively “Trade Fixtures”) in the ordinary course of its business provided
that such items do not alter the basic character of the Premises, do not
overload or damage the Premises, and may be removed without injury to the
Premises, and the construction, erection, and installation thereof complies with
all Legal Requirements and with Landlord’s requirements set forth above. Upon
surrender of the Premises, Tenant shall remove its Trade Fixtures and shall
repair any damage caused by such removal.
     13. Signs. Tenant shall not make any changes to the exterior of the
Premises, install any exterior lights, decorations, balloons, flags, pennants,
banners, or painting, or erect or install any signs, windows or door lettering,
placards, decorations, or advertising media of any type which can be viewed from
the exterior of the Premises, without Landlord’s prior written consent. Upon
surrender or vacation of the Premises, Tenant shall have removed all signs,
other than monument signs, which shall remain in place, and repair, paint,
and/or replace the building facia surface to which its signs are attached.
Tenant shall obtain all applicable governmental permits and approvals for sign
and exterior treatments. All signs, decorations, advertising media, blinds,
draperies and other window treatment or bars or other security installations
visible from outside the Premises, other than such items in place as of the date
of this Lease, shall be subject to Landlord’s approval and conform in all
respects to Landlord’s requirements.
     14. Parking. Intentionally Omitted.
     15. Restoration. If at any time during the Lease Term the Premises are
damaged by a fire or other casualty, Landlord shall notify Tenant within 60 days
after such damage as to the amount of time Landlord reasonably estimates it will
take to restore the Premises. If the restoration time is estimated to exceed
6 months, either Landlord or Tenant may elect to terminate this Lease upon
notice to the other party given no later than 30 days after Landlord’s notice.
If neither party elects to terminate this Lease or if Landlord estimates that
restoration will take 6 months or less, then, subject to receipt of sufficient
insurance proceeds, Landlord shall promptly restore the Premises excluding the
improvements installed by Tenant or by Landlord and paid by Tenant, subject to
delays arising from the collection of insurance proceeds or from Force Majeure
events. Tenant at Tenant’s expense shall promptly perform, subject to delays
arising from the collection of insurance proceeds, or from Force Majeure events,
all repairs or restoration not required to be done by Landlord and shall
promptly re-enter the Premises and commence doing business in accordance with
this Lease. Notwithstanding the foregoing, either party may terminate this Lease
if the Premises are damaged during the last year of the Lease Term and Landlord
reasonably estimates that it will take more than one month to repair such
damage. Base Rent shall be abated for the period of repair and restoration in
the proportion which the area of the Premises, if any, which is not usable by
Tenant bears to the total area of the Premises. Such abatement shall be the sole
remedy of Tenant, and except as provided herein, Tenant waives any right to
terminate the Lease by reason of damage or casualty loss.
     16. Condemnation. If any part of the Premises should be taken for any
public or quasi-public use under governmental law, ordinance, or regulation, or
by right of eminent domain, or by private purchase in lieu thereof (a “Taking”
or “Taken”), and the Taking would prevent or materially interfere with Tenant’s
use of the Premises or in Landlord’s judgment would materially interfere with or
impair its ownership or operation of the Premises, then upon written notice by
Landlord this Lease shall terminate and Base Rent shall be apportioned as of
said date. If part of the Premises shall be Taken, and this Lease is not
terminated as provided above, the Base Rent payable hereunder during the
unexpired Lease Term shall be reduced to such extent as may be fair and
reasonable under the circumstances. In the event of any such Taking, Landlord
shall be entitled to receive the entire price or award from any such Taking
without any payment to Tenant, and Tenant hereby assigns to Landlord Tenant’s
interest, if any, in such award. Tenant shall have the right, to the extent that
same shall not diminish Landlord’s award, to make a separate claim against the
condemning authority (but not Landlord) for such compensation as may be
separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s Trade Fixtures, if a separate award for such items is made to Tenant.
     17. Assignment and Subletting. Without Landlord’s prior written consent,
Tenant shall not assign this Lease or sublease the Premises or any part thereof
or mortgage, pledge, or hypothecate its leasehold interest or grant any
concession or license within the Premises and any attempt to do any of the
foregoing shall be void and of no effect. For purposes of this paragraph, a
transfer of the ownership interests controlling Tenant shall be deemed an
assignment of this Lease unless such ownership interests are publicly traded.
Notwithstanding the above, Tenant may assign or sublet the Premises, or any part
thereof, to any entity controlling Tenant, controlled by Tenant or under common
control with Tenant (a “Tenant Affiliate”), without the prior written consent of
Landlord. Tenant shall reimburse Landlord for all of Landlord’s reasonable
out-of-pocket expenses in connection with any assignment or sublease. Upon
Landlord’s receipt of Tenant’s written notice of a desire to assign or sublet
the Premises, or any part thereof (other than to a Tenant Affiliate), Landlord
may, by giving written notice to Tenant within 30 days after receipt of Tenant’s
notice, terminate this Lease with respect to the space described in Tenant’s
notice, as of the date specified in Tenant’s notice for the commencement of the
proposed assignment or sublease.
          Notwithstanding any assignment or subletting, Tenant and any guarantor
or surety of Tenant’s obligations under this Lease shall at all times remain
fully responsible and liable for the payment of the rent and for compliance with
all of Tenant’s other obligations under this Lease (regardless of whether
Landlord’s approval has been obtained for any such assignments or sublettings).
In the event that the rent due and payable by a sublessee or assignee (or a
combination of the rental payable under such sublease or assignment plus any
bonus or other

- 4 -



--------------------------------------------------------------------------------



 



consideration therefor or incident thereto) exceeds the rental payable under
this Lease, then Tenant shall be bound and obligated to pay Landlord as
additional rent hereunder all such excess rental and other excess consideration
within 10 days following receipt thereof by Tenant.
          If this Lease be assigned or if the Premises be subleased (whether in
whole or in part) or in the event of the mortgage, pledge, or hypothecation of
Tenant’s leasehold interest or grant of any concession or license within the
Premises or if the Premises be occupied in whole or in part by anyone other than
Tenant, then upon a default by Tenant hereunder Landlord may collect rent from
the assignee, sublessee, mortgagee, pledgee, party to whom the leasehold
interest was hypothecated, concessionee or licensee or other occupant and,
except to the extent set forth in the preceding paragraph, apply the amount
collected to the next rent payable hereunder; and all such rentals collected by
Tenant shall be held in trust for Landlord and immediately forwarded to
Landlord. No such transaction or collection of rent or application thereof by
Landlord, however, shall be deemed a waiver of these provisions or a release of
Tenant from the further performance by Tenant of its covenants, duties, or
obligations hereunder.
     18. Indemnification. Except for the negligence of Landlord, its agents,
employees or contractors, and to the extent permitted by law, Tenant agrees to
indemnify, defend and hold harmless Landlord, and Landlord’s agents, employees
and contractors, from and against any and all losses, liabilities, damages,
costs and expenses (including attorneys’ fees) resulting from claims by third
parties for injuries to any person and damage to or theft or misappropriation or
loss of property occurring in or about the Premises. The furnishing of insurance
required hereunder shall not be deemed to limit Tenant’s obligations under this
Paragraph 18.
     19. Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose. Landlord and Landlord’s
representatives may enter the Premises during business hours for the purpose of
showing the Premises to prospective purchasers and, during the last year of the
Lease Term, to prospective tenants. Landlord may erect a suitable sign on the
Premises stating the Premises are available to let or that the Project is
available for sale. Landlord may grant easements, make public dedications,
designate common areas and create restrictions on or about the Premises,
provided that no such easement, dedication, designation or restriction
materially interferes with Tenant’s use or occupancy of the Premises. At
Landlord’s request, Tenant shall execute such instruments as may be necessary
for such easements, dedications or restrictions.
     20. Quiet Enjoyment. If Tenant shall perform all of the covenants and
agreements herein required to be performed by Tenant, Tenant shall, subject to
the terms of this Lease, at all times during the Lease Term, have peaceful and
quiet enjoyment of the Premises against any person claiming by, through or under
Landlord.
     21. Surrender. Upon termination of the Lease Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, broom clean, ordinary wear and tear and casualty
loss and condemnation covered by Paragraphs 15 and 16 excepted. Any Trade
Fixtures, Tenant-Made Alterations and property not so removed by Tenant as
permitted or required herein shall be deemed abandoned and may be stored,
removed, and disposed of by Landlord at Tenant’s expense, and Tenant waives all
claims against Landlord for any damages resulting from Landlord’s retention and
disposition of such property. All obligations of Tenant hereunder not fully
performed as of the termination of the Lease Term shall survive the termination
of the Lease Term, including without limitation, indemnity obligations, payment
obligations with respect to Impositions and obligations concerning the condition
and repair of the Premises.
     22. Holding Over. If Tenant retains possession of the Premises after the
termination of the Lease Term, unless otherwise agreed in writing, such
possession shall be subject to immediate termination by Landlord at any time,
and all of the other terms and provisions of this Lease (excluding any expansion
or renewal option or other similar right or option) shall be applicable during
such holdover period, except that Tenant shall pay Landlord from time to time,
upon demand, as Base Rent for the holdover period, an amount equal to double the
Base Rent in effect on the termination date, computed on a monthly basis for
each month or part thereof during such holding over, as full compensation for
any damages which may be incurred by Landlord as a result of such holding over.
All other payments shall continue under the terms of this Lease. No holding over
by Tenant, whether with or without consent of Landlord, shall operate to extend
this Lease except as otherwise expressly provided, and this Paragraph 22 shall
not be construed as consent for Tenant to retain possession of the Premises. For
purposes of this Paragraph 22, “possession of the Premises” shall continue
until, among other things, Tenant has delivered all keys to the Premises to
Landlord, Landlord has complete and total dominion and control over the
Premises, and Tenant has completely fulfilled all obligations required of it
upon termination of the Lease as set forth in this Lease, including, without
limitation, those concerning the condition and repair of the Premises.
     23. Events of Default. Each of the following events shall be an event of
default (“Event of Default”) by Tenant under this Lease:
     (i) Tenant shall fail to pay any installment of Base Rent or any other
payment required herein when due, and such failure shall continue for a period
of 5 days from the date such payment was due.
     (ii) Tenant or any guarantor or surety of Tenant’s obligations hereunder
shall (A) make a general assignment for the benefit of creditors; (B) commence
any case, proceeding or other action seeking to have an order for relief entered
on its behalf as a debtor or to adjudicate it a bankrupt or insolvent, or

- 5 -



--------------------------------------------------------------------------------



 



seeking reorganization, arrangement, adjustment, liquidation, dissolution or
composition of it or its debts or seeking appointment of a receiver, trustee,
custodian or other similar official for it or for all or of any substantial part
of its property (collectively a “proceeding for relief”); (C) become the subject
of any proceeding for relief which is not dismissed within 60 days of its filing
or entry; or (D) die or suffer a legal disability (if Tenant, guarantor, or
surety is an individual) or be dissolved or otherwise fail to maintain its legal
existence (if Tenant, guarantor or surety is a corporation, partnership or other
entity).
     (iii) Any insurance required to be maintained by Tenant pursuant to this
Lease shall be cancelled or terminated or shall expire or shall be reduced or
materially changed, except, in each case, as permitted in this Lease.
     (iv) Tenant shall attempt or there shall occur any assignment, subleasing
or other transfer of Tenant’s interest in or with respect to this Lease except
as otherwise permitted in this Lease.
     (v) Tenant shall fail to discharge any lien placed upon the Premises in
violation of this Lease within 30 days after any such lien or encumbrance is
filed against the Premises.
     (vi) Tenant shall fail to comply with any provision of this Lease other
than those specifically referred to in this Paragraph 23, and except as
otherwise expressly provided herein, such default shall continue for more than
30 days after Landlord shall have given Tenant written notice of such default.
     24. Landlord’s Remedies. Upon each occurrence of an Event of Default and so
long as such Event of Default shall be continuing for more than five (5) days
after Landlord has given notice of said default to Tenant, Landlord may at any
time thereafter at its election: terminate this Lease or Tenant’s right of
possession, (but Tenant shall remain liable as hereinafter provided) and/or
pursue any other remedies at law or in equity. Upon the termination of this
Lease or termination of Tenant’s right of possession, it shall be lawful for
Landlord, with such demand or notice as is required by this Lease and Illinois
law, to re-enter the Premises by forcible entry and detainer proceedings or any
other action or proceeding authorized by law and to remove Tenant and all
persons and property therefrom. If Landlord re-enters the Premises, Landlord
shall have the right to keep in place and use, or remove and store, all of the
furniture, fixtures and equipment at the Premises.
          If Landlord terminates this Lease, Landlord may recover from Tenant
the sum of: all Base Rent and all other amounts accrued hereunder to the date of
such termination; the cost of reletting the whole or any part of the Premises,
including without limitation brokerage fees and/or leasing commissions incurred
by Landlord, and costs of removing and storing Tenant’s or any other occupant’s
property, repairing, altering, remodeling, or otherwise putting the Premises
into condition acceptable to a new tenant or tenants, and all reasonable
expenses incurred by Landlord in pursuing its remedies, including reasonable
attorneys’ fees and court costs; and the excess of the then present value of the
Base Rent and other amounts payable by Tenant under this Lease as would
otherwise have been required to be paid by Tenant to Landlord during the period
following the termination of this Lease measured from the date of such
termination to the expiration date stated in this Lease, over the present value
of any net amounts which Tenant establishes Landlord can reasonably expect to
recover by reletting the Premises for such period, taking into consideration the
availability of acceptable tenants and other market conditions affecting
leasing. Such present values shall be calculated at a discount rate equal to the
90-day U.S. Treasury bill rate at the date of such termination.
          If Landlord terminates Tenant’s right of possession (but not this
Lease), Landlord shall use commercially reasonable efforts to relet the Premises
for the account of Tenant for such rent and upon such terms as shall be
satisfactory to Landlord without thereby releasing Tenant from any liability
hereunder and without demand or notice of any kind to Tenant. For the purpose of
such reletting Landlord is authorized to make any repairs, changes, alterations,
or additions in or to the Premises as Landlord deems reasonably necessary or
desirable. If the Premises are not relet, then Tenant shall pay to Landlord as
damages a sum equal to the amount of the rental reserved in this Lease for such
period or periods, plus the cost of recovering possession of the Premises
(including attorneys’ fees and costs of suit), the unpaid Base Rent and other
amounts accrued hereunder at the time of repossession, and the costs incurred in
any attempt by Landlord to relet the Premises. If the Premises are relet and a
sufficient sum shall not be realized from such reletting [after first deducting
therefrom, for retention by Landlord, the unpaid Base Rent and other amounts
accrued hereunder at the time of reletting, the cost of recovering possession
(including attorneys’ fees and costs of suit), all of the costs and expense of
repairs, changes, alterations, and additions, the expense of such reletting
(including without limitation brokerage fees and leasing commissions) and the
cost of collection of the rent accruing therefrom] to satisfy the rent provided
for in this Lease to be paid, then Tenant shall immediately satisfy and pay any
such deficiency. Any such payments due Landlord shall be made upon demand
therefor from time to time and Tenant agrees that Landlord may file suit to
recover any sums falling due from time to time. Notwithstanding any such
reletting without termination, Landlord may at any time thereafter elect in
writing to terminate this Lease for such previous breach.
          Exercise by Landlord of any one or more remedies hereunder granted or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by Landlord, whether by agreement or
by operation of law, it being understood that such surrender and/or termination
can be effected only by the written agreement of Landlord and Tenant. Any law,
usage, or custom to the contrary notwithstanding, Landlord shall have the right
at all times to enforce the provisions of this Lease in strict accordance with
the terms hereof; and the failure of Landlord at any time to enforce its rights
under this Lease strictly in accordance with same shall not be construed as
having created a custom in any way or manner contrary to the specific terms,
provisions, and covenants of this Lease or as having modified the same. Tenant
and Landlord further

- 6 -



--------------------------------------------------------------------------------



 



agree that forbearance or waiver by Landlord to enforce its rights pursuant to
this Lease or at law or in equity, shall not be a waiver of Landlord’s right to
enforce one or more of its rights in connection with any subsequent default. A
receipt by Landlord of rent or other payment with knowledge of the breach of any
covenant hereof shall not be deemed a waiver of such breach, and no waiver by
Landlord of any provision of this Lease shall be deemed to have been made unless
expressed in writing and signed by Landlord. Tenant waives ail right of
redemption in case Tenant shall be dispossessed by a judgment or by warrant of
any court or judge. The terms “enter,” “re-enter,” “entry” or “re-entry,” as
used in this Lease, are not restricted to their technical legal meanings. Any
reletting of the Premises shall be on commercially reasonable terms and
conditions. Landlord shall not be liable, nor shall Tenant’s obligations
hereunder be diminished because of, Landlord’s failure to relet the Premises or
collect rent due in respect of such reletting.
     25. Tenant’s Remedies/Limitation of Liability. Landlord shall not be in
default hereunder unless Landlord fails to perform any of its obligations
hereunder within 30 days after written notice from Tenant specifying such
failure (unless such performance will, due to the nature of the obligation,
require a period of time in excess of 30 days, then after such period of time as
is reasonably necessary). All obligations of Landlord hereunder shall be
construed as covenants, not conditions; and, except as may be otherwise
expressly provided in this Lease, Tenant may not terminate this Lease for breach
of Landlord’s obligations hereunder. All obligations of Landlord under this
Lease will be binding upon Landlord only during the period of its ownership of
the Premises and not thereafter. The term “Landlord” in this Lease shall mean
only the owner, for the time being of the Premises, and in the event of the
transfer by such owner of its interest in the Premises, such owner shall
thereupon be released and discharged from all obligations of Landlord thereafter
accruing, but such obligations shall be binding during the Lease Term upon each
new owner for the duration of such owner’s ownership. Any liability of Landlord
under this Lease shall be limited solely to its interest in the Project, and in
no event shall any personal liability be asserted against Landlord in connection
with this Lease nor shall any recourse be had to any other property or assets of
Landlord.
     26. Waiver of Jury Trial. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY
JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.
     27. Subordination. This Lease and Tenant’s interest and rights hereunder
are and shall be subject and subordinate at all times to the lien of any first
mortgage, now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant, provided
however, that the holder of any such first mortgage shall not disturb the
tenancy of Tenant, provided that Tenant is not in default under this Lease.
Tenant agrees, at the election of the holder of any such mortgage, to attorn to
any such holder. Tenant agrees upon demand to execute, acknowledge and deliver
such instruments, confirming such subordination, provided such subordination
agreement shall contain an agreement of non-disturbance by the mortgagee with
respect to Tenant, provided that Tenant is not in default under this Lease, and
such instruments of attornment as shall be requested by any such holder and are
agreeable to Landlord and Tenant. Notwithstanding the foregoing, any such holder
may at any time subordinate its mortgage to this Lease, without Tenant’s
consent, by notice in writing to Tenant, and thereupon this Lease shall be
deemed prior to such mortgage without regard to their respective dates of
execution, delivery or recording and in that event such holder shall have the
same rights with respect to this Lease as though this Lease had been executed
prior to the execution, delivery and recording of such mortgage and had been
assigned to such holder. The term “mortgage” whenever used in this Lease shall
be deemed to include deeds of trust, security assignments and any other
encumbrances, and any reference to the “holder” of a mortgage shall be deemed to
include the beneficiary under a deed of trust.
     28. Mechanic’s Liens. Tenant has no express or implied authority to create
or place any lien or encumbrance of any kind upon, or in any manner to bind the
interest of Landlord or Tenant in, the Premises or to charge the rentals payable
hereunder for any claim in favor of any person dealing with Tenant, including
those who may furnish materials or perform labor for any construction or
repairs. Tenant covenants and agrees that it will pay or cause to be paid all
sums legally due and payable by it on account of any labor performed or
materials furnished in connection with any work performed on the Premises and
that it will save and hold Landlord harmless from all loss, cost or expense
based on or arising out of asserted claims or liens against the leasehold estate
or against the interest of Landlord in the Premises or under this Lease. Tenant
shall give Landlord immediate written notice of the placing of any lien or
encumbrance against the Premises and cause such lien or encumbrance to be
discharged within 60 days of the filing or recording thereof; provided, however,
Tenant may contest such liens or encumbrances as long as such contest prevents
foreclosure of the lien or encumbrance and Tenant causes such lien or
encumbrance to be bonded or insured over in a manner satisfactory to Landlord
within such 60 day period.
     29.  Estoppel Certificates. Tenant agrees, from time to time, within
10 days after request of Landlord, to execute and deliver to Landlord, or
Landlord’s designee, any estoppel certificate requested by Landlord, stating
that this Lease is in full force and effect, the date to which rent has been
paid, that Landlord is not in default hereunder (or specifying in detail the
nature of Landlord’s default), the termination date of this Lease and such other
matters pertaining to this Lease as may be requested by Landlord. Tenant’s
obligation to furnish each estoppel certificate in a timely fashion is a
material inducement for Landlord’s execution of this Lease. No cure or grace
period provided in this Lease shall apply to Tenant’s obligations to timely
deliver an estoppel certificate. Tenant hereby irrevocably appoints Landlord as
its attorney in fact to execute on its behalf and in its name any such estoppel
certificate if Tenant fails to execute and deliver the estoppel certificate
within 10 days after Landlord’s written request thereof.

- 7 -



--------------------------------------------------------------------------------



 



     30. Environmental Requirements. Except for Hazardous Material contained in
products used by Tenant in its manufacturing processes or in de minimis
quantities for ordinary cleaning and office purposes, Tenant shall not permit or
cause any party to bring any Hazardous Material upon the Premises or transport,
store, use, generate, manufacture or release any Hazardous Material in or about
the Premises without Landlord’s prior written consent. Tenant, at its sole cost
and expense, shall operate its business in the Premises in strict compliance
with all Environmental Requirements and shall remediate in a manner satisfactory
to Landlord any Hazardous Materials released on or from the Premises during the
Lease Term or otherwise released on or from the Premises by Tenant, its agents,
employees, contractors, subtenants or invitees. Tenant shall complete and
certify to disclosure statements as requested by Landlord from time to time
relating to Tenant’s transportation, storage, use, generation, manufacture or
release of Hazardous Materials on the Premises. The term “Environmental
Requirements” means all applicable present and future statutes, regulations,
ordinances, rules, codes, judgments, orders or other similar enactments of any
governmental authority or agency regulating or relating to health, safety, or
environmental conditions on, under, or about the Premises or the environment,
including without limitation, the following: the Comprehensive Environmental
Response, Compensation and Liability Act; the Resource Conservation and Recovery
Act; and all state and local counterparts thereto, and any regulations or
policies promulgated or issued thereunder. The term “Hazardous Materials” means
and includes any substance, material, waste, pollutant, or contaminant listed or
defined as hazardous or toxic, under any Environmental Requirements, asbestos
and petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquified natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas). As defined in Environmental Requirements, Tenant is
and shall be deemed to be the “operator” of Tenant’s “facility” and the “owner”
of all Hazardous Materials brought on the Premises by Tenant, its agents,
employees, contractors or invitees, and the wastes, by-products, or residues
generated, resulting, or produced therefrom.
          Tenant shall indemnify, defend, and hold Landlord harmless from and
against any and all losses (including, without limitation, diminution in value
of the Premises and loss of rental income therefrom), claims, demands, actions,
suits, damages (including, without limitation, punitive damages), expenses
(including, without limitation, remediation, removal, repair, corrective action,
or cleanup expenses), and costs (including, without limitation, actual
attorneys’ fees, consultant fees or expert fees and including, without
limitation, removal or management of any asbestos brought into the property or
disturbed in breach of the requirements of this Paragraph 30, regardless of
whether such removal or management is required by law) which are brought or
recoverable against, or suffered or incurred by Landlord as a result of any
release of Hazardous Materials for which Tenant is obligated to remediate as
provided above or any other breach of the requirements under this Paragraph 30
by Tenant, its agents, employees, contractors, subtenants, assignees or
invitees, regardless of whether Tenant had knowledge of such noncompliance. The
obligations of Tenant under this Paragraph 30 shall survive any termination of
this Lease.
          Landlord shall have access to, and a right to perform inspections and
tests of, the Premises to determine Tenant’s compliance with Environmental
Requirements, its obligations under this Paragraph 30, or the environmental
condition of the Premises. Access shall be granted to Landlord upon Landlord’s
prior notice to Tenant and at such times so as to minimize, so far as may be
reasonable under the circumstances, any disturbance to Tenant’s operations. Such
inspections and tests shall be conducted at Landlord’s expense, unless such
inspections or tests reveal that Tenant has not complied with any Environmental
Requirement, in which case Tenant shall reimburse Landlord for the reasonable
cost of such inspection and tests. Landlord’s receipt of or satisfaction with
any environmental assessment in no way waives any rights that Landlord holds
against Tenant.
     31. Rules and Regulations. Tenant shall, at all times during the Lease Term
and any extension thereof, comply with all reasonable rules and regulations at
any time or from time to time established by Landlord covering use of the
Premises. The current rules and regulations are attached hereto. In the event of
any conflict between said rules and regulations and other provisions of this
Lease, the other terms and provisions of this Lease shall control.
     32. Security Service. Tenant acknowledges and agrees that Landlord is not
providing any security services with respect to the Premises and that Landlord
shall not be liable to Tenant for, and Tenant waives any claim against Landlord
with respect to, any loss by theft or any other damage suffered or incurred by
Tenant in connection with any unauthorized entry into the Premises or any other
breach of security with respect to the Premises.
     33. Force Majeure. Landlord shall not be held responsible for delays in the
performance of its obligations hereunder when caused by strikes, lockouts, labor
disputes, acts of God, inability to obtain labor or materials or reasonable
substitutes therefor, governmental restrictions, governmental regulations,
governmental controls, delay in issuance of permits, enemy or hostile
governmental action, civil commotion, fire or other casualty, and other causes
beyond the reasonable control of Landlord (“Force Majeure”).
     34. Entire Agreement. This Lease constitutes the complete agreement of
Landlord and Tenant with respect to the subject matter hereof. No
representations, inducements, promises or agreements, oral or written, have been
made by Landlord or Tenant, or anyone acting on behalf of Landlord or Tenant,
which are not contained herein, and any prior agreements, promises,
negotiations, or representations are superseded by this Lease. This Lease may
not be amended except by an instrument in writing signed by both parties hereto.
     35. Severability. If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby. It is also the intention of the parties to this Lease
that in lieu of each clause or

- 8 -



--------------------------------------------------------------------------------



 



provision of this Lease that is illegal, invalid or unenforceable, there be
added, as a part of this Lease, a clause or provision as similar in terms to
such illegal, invalid or unenforceable clause or provision as may be possible
and be legal, valid and enforceable.
     36. Brokers. Tenant represents and warrants that it has dealt with no
broker, agent or other person in connection with this transaction and that no
broker, agent or other person brought about this transaction, other than the
broker, if any, set forth on the first page of this Lease, and Tenant agrees to
indemnify and hold Landlord harmless from and against any claims by any other
broker, agent or other person claiming a commission or other form of
compensation by virtue of having dealt with Tenant with regard to this leasing
transaction.
     37. Miscellaneous. (a) Any payments or charges due from Tenant to Landlord
hereunder shall be considered rent for all purposes of this Lease.
     (b) If and when included within the term “Tenant,” as used in this
instrument, there is more than one person, firm or corporation, each shall be
jointly and severally liable for the obligations of Tenant.
     (c) All notices required or permitted to be given under this Lease shall be
in writing and shall be sent by registered or certified mail, return receipt
requested, or by a reputable national overnight courier service, postage
prepaid, or by hand delivery addressed to the parties at their addresses below,
and with a copy sent to Landlord at 14100 East 35th Place, Aurora, Colorado
80011. Either party may by notice given aforesaid change its address for all
subsequent notices. Except where otherwise expressly provided to the contrary,
notice shall be deemed given upon delivery.
     (d) Except as otherwise expressly provided in this Lease or as otherwise
required by law, any consent or approval required of Landlord hereunder shall
not be unreasonably withheld by Landlord.
     (e) At Landlord’s request from time to time Tenant shall furnish Landlord
with true and complete copies of its most recent annual and quarterly financial
statements prepared by Tenant or Tenant’s accountants and any other financial
information or summaries that Tenant typically provides to its lenders or
shareholders.
     (f) Neither this Lease nor a memorandum of lease shall be filed by or on
behalf of Tenant in any public record. Landlord may prepare and file, and upon
request by Landlord Tenant will execute, a memorandum of lease.
     (g) The normal rule of construction to the effect that any ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Lease or any exhibits or amendments hereto.
     (h) The submission by Landlord to Tenant of this Lease shall have no
binding force or effect, shall not constitute an option for the leasing of the
Premises, nor confer any right or impose any obligations upon either party until
execution of this Lease by both parties.
     (i) Words of any gender used in this Lease shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires. The captions inserted
in this Lease are for convenience only and in no way define, limit or otherwise
describe the scope or intent of this Lease, or any provision hereof, or in any
way affect the interpretation of this Lease.
     (j) Any amount not paid by Tenant within thirty (30) days after its due
date in accordance with the terms of this Lease shall bear interest from such
due date until paid in full at the lesser of the highest rate permitted by
applicable law or 15 percent per year. It is expressly the intent of Landlord
and Tenant at all times to comply with applicable law governing the maximum rate
or amount of any interest payable on or in connection with this Lease. If
applicable law is ever judicially interpreted so as to render usurious any
interest called for under this Lease, or contracted for, charged, taken,
reserved, or received with respect to this Lease, then it is Landlord’s and
Tenant’s express intent that all excess amounts theretofore collected by
Landlord be credited on the applicable obligation (or, if the obligation has
been or would thereby be paid in full, refunded to Tenant), and the provisions
of this Lease immediately shall be deemed reformed and the amounts thereafter
collectible hereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.
     (k) Construction and interpretation of this Lease shall be governed by the
laws of the state in which the Premises is located, excluding any principles of
conflicts of laws.
     (l) Time is of the essence as to the performance of Tenant’s obligations
under this Lease.
     (m) All exhibits and addenda attached hereto are hereby incorporated into
this Lease and made a part hereof. In the event of any conflict between such
exhibits or addenda and the terms of this Lease, such exhibits or addenda shall
control.
     (n) In the event either party hereto initiates litigation to enforce the
terms and provisions of this Lease, the non-prevailing party in such action
shall reimburse the prevailing party for its reasonable attorney’s fees, filing
fees, and court costs.

- 9 -



--------------------------------------------------------------------------------



 



     (o) This Lease may be executed in multiple counterparts, each of which will
be deemed an original, but together will constitute one instrument. Each party
may rely upon a facsimile or “.pdf” counterpart of this Lease signed by the
other party with the same effect as if such party had received an original
counterpart signed by such other party.
     38. Landlord’s Lien/Security Interest. Intentionally omitted.
     39. Limitation of Liability of Trustees, Shareholders, and Officers of
ProLogis. Any obligation or liability whatsoever of ProLogis, a Maryland real
estate investment trust, which may arise at any time under this Lease or any
obligation or liability which may be incurred by it pursuant to any other
instrument, transaction, or undertaking contemplated hereby shall not be
personally binding upon, nor shall resort for the enforcement thereof be had to
the property of, its trustees, directors, shareholders, officers, employees or
agents, regardless of whether such obligation or liability is in the nature of
contract, tort, or otherwise.
[SIGNATURES FOLLOW]

- 10 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
day and year first above written.

                      TENANT:           LANDLORD:    
 
                    John B. Sanfilippo & Sons, Inc.       PALMTREE ACQUISITION
CORPORATION, a             Delaware corporation    
 
                   
By:
  /s/ William R. Pokrajac       By:   /s/ Doug Kiersey    
Name:
 
 
WILLIAM R. POKRAJAC       Name:  
 
Doug Kiersey    
Title:
  V.P OF FINANCE       Title:   Authorized Signatory    
 
                   
Address:
          Address:        
 
                    2299 Busse Road       100 Division Street     Elk Grove
Village, IL 60007       Suite 101
Bensenville, IL 60106    

- 11 -



--------------------------------------------------------------------------------



 



Rules and Regulations

1.   The sidewalk, entries, and driveways of the Premises shall not be
obstructed by Tenant, or its agents, or used by them for any purpose other than
ingress and egress to and from the Premises.

2.   Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease. The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited. Explosives or other articles deemed
extra hazardous shall not be brought into the Premises.

3.   Parking any type of recreational vehicles is specifically prohibited on or
about the Premises. Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time. In the
event that a vehicle is disabled, it shall be removed within 48 hours. There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle.

4.   Tenant shall maintain the Premises free from rodents, insects and other
pests.

5.   All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

6.   No auction, public or private, will be permitted on the Premises.

7.   The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease. No gaming devices shall be operated in the Premises.

8.   Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, and shall not use more than
such safe capacity. Landlord’s consent to the installation of electric equipment
shall not relieve Tenant from the obligation not to use more electricity than
such safe capacity.

9.   Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

- 12 -



--------------------------------------------------------------------------------



 



ADDENDUM 2
ONE RENEWAL OPTION
ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED JULY 14, 2006, BETWEEN
ProLogis
and
John B. Sanfilippo & Son, Inc.
     (a) Provided that as of the time of the giving of the Extension Notice and
the Commencement Date of the Extension Term, (x) Tenant is the Tenant originally
named herein, (y) Tenant actually occupies all of the Premises initially demised
under this Lease and any space added to the Premises, and (z) no Event of
Default exists or would exist but for the passage of time or the giving of
notice, or both; then Tenant shall have the right to extend the Lease Term for
an additional term of at least 3 months, but not more than 9 months (such
additional term is hereinafter called the “Extension Term”) commencing on the
day following the expiration of the Lease Term (hereinafter referred to as the
“Commencement Date of the Extension Term”). Tenant shall give Landlord notice
(hereinafter called the “Extension Notice”) of its election to extend the term
of the Lease Term at least 6 months, but not more than 12 months, prior to the
scheduled expiration date of the Lease Term.
     (b) The Base Rent payable by Tenant to Landlord during the Extension Term
shall be the Base Rent applicable to the last year of the initial Lease term.
The Base Rent shall not be reduced by reason of any costs or expenses saved by
Landlord by reason of Landlord’s not having to find a new tenant for such
premises (including, without limitation, brokerage commissions, costs of
improvements, rent concessions or lost rental income during any vacancy period).
     (c) The payment of Base Rent does not reduce the Tenant’s obligation to pay
or reimburse Landlord for reimbursable items as set forth in the Lease, and
Tenant shall reimburse and pay Landlord as set forth in the Lease with respect
to such items with respect to the Premises during the Extension Term without
regard to any cap on such expenses set forth in the Lease.
     (d) Except for the Base Rent as provided above, Tenant’s occupancy of the
Premises during the Extension Term shall be on the same terms and conditions as
are in effect immediately prior to the expiration of the initial Lease Term;
provided, however, Tenant shall have no further right to any allowances, credits
or abatements or any options to expand, contract, renew or extend the Lease.
     (e) If Tenant does not give the Extension Notice within the period set
forth in paragraph (a) above, Tenant’s right to extend the Lease Term shall
automatically terminate. Time is of the essence as to the giving of the
Extension Notice.
     (f) Landlord shall have no obligation to refurbish or otherwise improve the
Premises for the Extension Term. The Premises shall be tendered on the
Commencement Date of the Extension Term in “as-is” condition.
     (g) If the Lease is extended for the Extension Term, then Landlord shall
prepare and Tenant shall execute an amendment to the Lease confirming the
extension of the Lease Term and the other provisions applicable thereto (the
“Amendment”).
     (h) If Tenant exercises its right to extend the term of the Lease for the
Extension Term pursuant to this Addendum, the term “Lease Term” as used in the
Lease, shall be construed to include, when practicable, the Extension Term
except as provided in (d) above.

- 13 -